The appellant was convicted of aggravated assault and his punishment assessed at thirty days' confinement in the county jail.
This case was tried on June 21, 1920; motion for new trial was overruled on June 29, and sixty days from the adjournment given in which to file statement of facts and bills of exceptions. Court adjourned July 10, 1920. On September 8th appellant requested and was granted an extension of fifteen days time in which to file his statement of facts and bills of exception, which would have carried it to September 23, 1920. No bills of exception or statement of facts appear in the record even up to this time. The transcript was certified to by the clerk on February 4, 1921 and filed in this court on February 5, 1921; only lacking five days of being seven months from the adjournment of the trial court to the filing of the record in this court. The delay in filing appeal records in this court is unpardonable, and such delay ought not to occur. The complaint, information and judgment in the case appearing to be regular, and there being nothing subject to review by this court in the absence of a statement of facts or bills of exception, the judgment of the trial court is affirmed.
Affirmed.